UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7959



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JACKIE MCCONNELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-97-269, CA-00-705-3)


Submitted:   March 14, 2002                 Decided:   March 25, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jackie McConnell, Appellant Pro Se. Sara Elizabeth Flannery, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jackie McConnell seeks to appeal the district court’s order

declining to reconsider the prior order denying his motion filed

under 28 U.S.C.A. § 2255 (West Supp. 2001).   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. McConnell, Nos. CR-97-269; CA-00-705-3 (E.D. Va.

Oct. 4, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2